United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1310
                                   ___________

Richard E. Marks,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI - Forrest   *
City,                                 * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: June 21, 2011
                                Filed: June 29, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      Richard Marks appeals the district court’s1 dismissal without prejudice of his
28 U.S.C. § 2241 petition. Having carefully reviewed the record and considered
Marks’s arguments, we conclude that dismissal was proper for the reasons stated by
the district court, and that the arguments raised on appeal provide no basis for
reversal. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                         ____________________________

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.